Citation Nr: 1542539	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 8, 2011, for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on October 11, 2006.  

2.  Service connection for PTSD was granted by a September 2010 Board decision.  

3.  In December 2010, the RO assigned a disability evaluation of 30 percent for PTSD, effective October 11, 2006.  

4.  On November 8, 2011, the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU), asserting that PTSD, his sole service-connected disability, prevents him from working.

5.  In December 2011, the RO granted a disability evaluation of 100 percent for PTSD, effective November 8, 2011, and denied the claim for a TDIU as moot in light of the grant of a 100 percent disability rating for PTSD.  The Veteran perfected a timely appeal with respect to the effective date of the 100 percent disability rating.

6.  The issue of entitlement to an earlier effective date stems from the initial assignment of a disability rating for PTSD in the December 2010 rating decision.  Thus, the date of the claim is October 11, 2006.  

7.  The Veteran's PTSD has been productive of total occupational impairment since October 11, 2006.  


CONCLUSION OF LAW

The criteria for an effective date of October 11, 2006, for the award of a 100 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 U.S.C.A. §§ 3.156, 3.400, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

A December 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent disability evaluation, effective October 11, 2006, the date that the Veteran's claim for service connection for PTSD was received.  The Veteran did not appeal the 30 percent disability rating or the assigned effective date.

However, on November 8, 2011, the Veteran filed a claim for a TDIU, asserting that PTSD, his sole service-connected disability, prevented him from working.  In a December 2011 rating decision, the RO assigned a 100 percent disability evaluation for PTSD, effective November 8, 2011, and dismissed the claim for a TDIU as moot in light of the assignment of a 100 percent disability rating for PTSD.  The RO assigned an effective date of November 8, 2011 as it was the date of the Veteran's claim for a TDIU.  The Veteran perfected a timely appeal with respect to the effective date of the 100 percent disability evaluation. 


When new and material evidence is received prior to the expiration of the appeal period, i.e. one year from the date that the veteran was notified of a rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate the submission received during the appeal period and determine whether it contains new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1267-68 (Fed. Cir. 2011). 

38 C.F.R. § 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the veteran of an earlier effective date associated with the claim.  See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in earlier effective date claims. 

The Veteran's TDIU claim was predicated upon a contention that PTSD, the Veteran's sole service-connected disability, prevented him from working.  Thus, it is evidence that the Veteran's PTSD symptoms were more severe than previously rated.  It was received in November 2011, less than one year after he was notified of the award of a 30 percent disability rating for PTSD.  Thus, the finality of the December 2010 decision to assign a disability rating of 30 percent, effective October 11, 2006, is tolled.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1267-68 (Fed. Cir. 2011).  The Board thus finds that the appeal must be considered as having been filed in connection with the original October 11, 2006 claim for service connection for PTSD.  There are no earlier unadjudicated claims for service connection for PTSD.  Therefore, the date of the Veteran's claim is October 11, 2006.  

The general rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 9411.  

The symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran was granted a 100 percent rating for his PTSD on the basis of the December 2011 VA examination findings reflecting symptoms such as total occupational impairment; disorientation to time and place; persistent delusions or hallucinations; difficulty in adapting to stressful circumstances; impaired impulse control; difficulty establishing and maintaining effective relationships; near continuous depression affecting the ability to function independently, appropriately and effectively; suicidal ideation; and spatial disorientation.  The VA examiner also found that the Veteran was not able to manage his financial affairs as a result of his memory difficulties, lack of concentration, cognitive impairment and constant flashbacks.  

The December 2011 VA examiner found that the Veteran's depression and PTSD symptoms are interrelated.  In such a case, all psychiatric symptomatology shall be considered in determining the appropriate rating for the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998).

The symptoms reflected in the December 2011 VA examination have been present since October 11, 2006, as reflected in the Veteran's VA and non-VA psychiatric treatment records from that date forward.  The Veteran was hospitalized as a result of his PTSD symptoms in October 2007; a January 2008 letter from the director of the VA PTSD rehabilitation program in Miami stated unequivocally that the Veteran is unemployable as a result of his PTSD symptoms, which included auditory hallucinations.  

A September 2008 psychiatric examination by the Social Security Administration (SSA) found that the Veteran's ability to work was "markedly limited."  

March 2008 non-VA neuropsychological testing showed severe impairment in concentration and in long-term and short-term memory.  Abstract thinking, judgment and insight were all impaired.  The physician who conducted the testing assigned a GAF score of 45-50, and found that the Veteran has "no capacity to handle funds.  The capacity for social interaction is impaired."  

Letters from the Veteran's private physician, Dr. J.G.M., dated April 2009 and November 2011, state that the Veteran's symptoms cause "clinically significant impairment in social, occupational, or other important areas of functioning."  

Resolving any doubt in favor of the Veteran, the Board finds that the evidence reflects that he has total occupational impairment since October 11, 2006, as a result of his PTSD symptoms and the cognitive impairment associated with them.  October 11, 2006, is the earliest date that the 100 percent disability rating can be assigned as the Veteran's appeal originates from the rating decision that awarded entitlement to service connection and assigned an initial disability rating.  



In other words, service connection for PTSD has only been in effect from October 11, 2006.  It follows that any increase in the disability rating assigned for PTSD cannot be effective prior to the date of award of entitlement to service connection for this disability.  


ORDER

An effective date of October 11, 2006, for the award of a 100 percent disability rating for service-connected PTSD is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


